Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laferte et al (US 20150118489 A1) in view of Penn (US 4408021 A). 
Laferte discloses a heat curable adhesive composition comprising
-35 to 75 wt% of a polyurethane having the formula: 

    PNG
    media_image1.png
    401
    498
    media_image1.png
    Greyscale


22 – 62% of a tackifying resin, and
0.01 – 3wt of a crosslinking catalyst [abstract] 
Wherein the polyurethane is prepared from a polyester diol (A-1) that is prepared from diacid and diols [0018-0020] wherein the polyester diol (A-1) has a hydroxyl number of 15 to 35 mg KOH/g and a viscosity in the range of claim 26 [0021]. The viscosity of the composition at 100C is within the range of claim 24 [0240, Table, Examples]. The exemplified diisocyanate used to prepare the polyurethane is IPDI [0190, claim 5] and the exemplified isocyanate silane is gamma-isocyanatopropyltrimethoxysilane [0196]. The tackifying resin has Mn of 200 Da to 10 kDa [0022] and includes the same species as claim 38 [0112-0120, clm 8].
Laferte does not disclose the polyester resin made from the claimed (A-1-1) and (A-1-2) but rather aliphatic diacids and diols prepared from fatty dimers of each. 
Penn discloses similar compositions for adhesives to Laferte comprising the reaction product of a thermoplastic polyester and a gamma-isocyanatopropyltriethoxy silane [abstract] wherein the polyester is prepared from the same diacids and diols as the claimed (A-1-1) such as azelaic acid and the claimed (A-1-2) such as neopentyl glycol and ethylene glycol [see Vitel 307 and others, col 3 lines 9-58].  
Penn teaches that the specific polyesters when reacted with the gamma-isocyanatopropyltriethoxy silane and cured form a strongly adherent adhesive film thereon which remains bonded upon long exposure to sunlight, even under conditions of elevated temperatures and high humidity, and has relatively early bond strength which improves with age [col 3 lines 1-7].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the polyesters of the claims as the polyester in Laferte since Penn teaches that the claimed polyesters form a strongly adherent adhesive film thereon which remains bonded upon long exposure to sunlight, even under conditions of elevated temperatures and high humidity, and has relatively early bond strength which improves with age.

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that 1) Laferte discloses dimerized fatty acids and alcohols that or natural and renewable origin and because the origin is so important to Laferte one would not use non-renewable and non-natural diacids and diols of Penn therein, and 2) the dibasic acids of isophthalic, terephthalic and hexahydrophthalic acid all contain benzene, a known carcinogen. These arguments are not convincing. 
1) It is common in the polyester arts to mix renewable content with non-renewable content. Some renewable content is generally considered better than none. Nevertheless, the specific acid of Penn cited in the rejection, azelaic acid, is a biobased acid prepared from oleic acid [see attached evidentiary reference Todea et al]. 
2) Laferte also discloses the use of phthalic, terephthalic and isophthalic acids [0066] so they are suitable for the polyester and not in any way excluded from it. It is incorrect to say that isophthalic, terephthalic and hexahydrophthalic acid all “contain benzene”. Isophthalic and terephthalic acid have a substructure that includes benzene, but there is no compound “benzene” present beyond trace amounts. Acetylsalicylic acid also contains a “benzene” substructure and is ingested as a painkiller (i.e. Aspirin). If Aspirin can be ingested as an over-the-counter drug, then it is likely safe to use a (non-ingested) pressure sensitive adhesive which comprises a polyurethane which comprises a polyester residue therein which comprises a diacid residue therein which comprises a “benzene” substructure therein, as disclosed in both Laferte and Penn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766